Citation Nr: 0707567	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from April 1968 until 
November 1970 and from June 1973 until April 1976.   

Following the November 2004 Board remand, the veteran 
submitted a statement noting two stressors.  First, a booby 
trap exploded on the side of a jeep, and second, while he was 
assigned to the 720th battalion, he was in a jeep accident in 
which several were killed.  A May 2006 response from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
noted that an August 23, 1970 Daily Journal from the 720th 
Military Police Battalion documented an accident involving 
U.S. and Vietnamese personnel where two were killed and one 
seriously injured.  See also DD-214 (noting that the veteran 
was last assigned to the 720th Military Police Battalion).  
Thus, the Board finds credible supporting evidence that the 
claimed in-service stressor occurred.  The veteran's VA as 
well as private medical records contain a diagnosis of PTSD.  
Therefore, the Board finds that a VA examination is necessary 
to make a decision on this claim.

Additionally, the November 2004 Board remand ordered the RO 
to request the veteran's medical records from Dr. Linda 
Oxford.  There is no evidence of record noting that the RO 
attempted to obtain these records.  The RO must attempt to 
obtain these records.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (stating that a claimant is entitled to full 
compliance with directives contained in a remand order).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should contact Linda Oxford, P.O. Box 
914, 37 Center Street, Chattahoochee, Florida 
32324 and obtain all treatment records relating 
to the veteran dated from 1984 to the present.  
If the records are not available, the RO should 
obtain written confirmation of that fact.   

2.  The veteran should be scheduled for a VA 
psychiatric examination.  The claim's folder 
should be provided to and reviewed by the 
examiner.  The examiner should address whether the 
veteran suffers from PTSD and, if so, whether it 
is at least as likely as not (i.e., 50 percent 
probability or more) that the automobile accident 
claimed by the veteran is a sufficient stressor to 
support the diagnosis.

3.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



